Citation Nr: 0715946	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-06 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a thoracic spine 
disability.  

2.  Entitlement to service connection for a low back 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran served on active duty from June 1987 to June 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a November 1997 rating decision, service connection for 
scoliosis of the back (claimed as back injury) was denied.  
The veteran was treated for thoracic spine complaints during 
service.  An October 1997 VA examination revealed mild 
scoliosis of the thoracic spine with recurrent back pain.  
The denial was on the basis that the service medical records 
did not reflect a diagnosis of scoliosis.  The RO determined 
that scoliosis of the thoracic spine was not incurred in nor 
caused by service. 

Thereafter, private medical records were received from Dr. 
T.J. which showed diagnoses of thoracic strain in 1995 and 
1997.  In April 1998, the RO continued the prior denial of 
service connection for scoliosis of the thoracic spine on the 
basis that there was no etiological relationship between a 
then-current diagnosis (noted to be musculoskeletal back 
pain) and service.  

In November 2003, the current application to reopen the claim 
of service connection was received.  Private medical records 
were submitted which showed low back treatment to include 
surgery.  

In a February 2004 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection.  The veteran perfected an 
appeal.  

In support of his claim, the veteran has submitted private 
medical evidence dated in June 1998 which speculated that the 
veteran may have a "thoracic disc."  Subsequent magnetic 
resonance imaging (MRI) in August 2001 showed degenerative 
disc at L5-S1, in the low back region.  

The veteran submitted a claim of service connection for a low 
back disability.  In a March 2005 letter, he was told that 
his "claim was under appeal" and that "No further action 
will be taken on his claim for a lower back condition."  

In April 2005, the veteran stated that he did not have 
scoliosis and that his current back condition/problem started 
in medical service.  He referenced additional private current 
medical evidence which was received.  This evidence showed 
low back disability and treatment including low back surgery.  

In the August 2005 supplemental statement of the case, the RO 
stated that the "evidence fails to show your current lumbar 
spine condition is related to an injury during medical 
service."

At the outset, the Board notes that the issue under appeal is 
whether new and material evidence has been received to reopen 
the claim of service connection for a thoracic spine 
disability.  The RO only previously denied a thoracic spine 
disability.  A low back or lumbar spine disability was not 
denied in a final RO determination.  Thus, that issue should 
be separately adjudicated on the merits since it appears to 
have been adjudicated on the same basis as the thoracic spine 
in connection with the current appeal.  

With regard to the issue over which the Board currently has 
jurisdiction, whether new and material evidence has been 
received to reopen the claim of service connection for a 
thoracic spine disability, the veteran has not been provided 
adequate notice in accordance with the Veterans Claims 
Assistance Act (VCAA).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
addressed directives consistent with the VCAA with regard to 
new and material evidence.  

The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a service 
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  

In this case, the claimant was not provided specific notice 
of what constitutes material evidence in the case at hand.  
The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because she or he would not know what evidence was needed to 
reopen her or his claim.  Accordingly, this case must be 
remanded for the claimant to be furnished specific 
notification of the reason for the prior final denial and of 
what constitutes material evidence.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;  (2) inform the claimant about the 
information and evidence that VA will 
seek to provide;  (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and  
(4) request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.

The VCAA notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The VCAA notice should include specific 
notice of why the claim was previously 
denied and what constitutes material 
evidence for the purpose of reopening the 
claim.  The last prior final denial was 
made on the basis that there was no 
etiological relationship between a 
thoracic spine disability and service.  

2.  The AMC should properly adjudicate 
the issue of service connection for a 
lumbar spine disability on a de novo 
basis.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112). 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).



